Title: From George Washington to Benjamin Stoddert, 6 September 1780
From: Washington, George
To: Stoddert, Benjamin


                        

                            
                            Gentlemen
                            Head Quarters Bergen County 6th Septr 1780
                        
                        The purport of the inclosed to Governor Lee of Maryland is to order the additional Regt of that state to
                            repair immediately to the southward instead of this Army as was intended. It is possible that the Regiment may have
                            reached Philada or may be upon the Route from Baltimore to that place—In case the first event should have taken place,
                            you will be pleased to order the Regt back, and if it should not have arrived, you will send a person forward with the
                            letter and with directions to turn it back should it be met upon the Road. I have the honor to be &c.

                    